DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending in Instant Application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/18/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-21 are provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1-21 of He et al., co-pending Application 16/659,963. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.
In view of the above, since the subject matters recited in the claims 1-21 of the instant application were fully disclosed in and covered by the claims 1-21of US co-pending application 16/659,963, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1, 8, and 15 are directed to the abstract idea of mental processes.  The claim(s) recite generating a trajectory based on results which are basic concepts of performing human mind activities (including an observation, evaluation, judgement, opinion).	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. The recitation of the limitations amounts 




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 8, 11-12, 15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (USPGPub 2018/0164827).	As per claim 1, Chu discloses a computer-implemented method for operating an autonomous driving vehicle, the method comprising: 	determining a target function for an open space model based on one or more obstacles and map information within a proximity of an autonomous driving vehicle (ADV) (see at least paragraph 0068; wherein evaluating the quadratic cost function 342 for the lateral pre-planner module 304. The planning system 102 provides input data to the lateral pre-planner module 304. The input data can include road boundaries from a map, such as dotted-line boundary information and solid-line boundary information as well. In evaluating the quadratic cost function 342, a dotted-line boundary can be violated more if needed. Other inputs into the model can include: center line (from a map, including metadata about lane), speed limits, school zones/speed bumps/road grade; perception information (e.g., location/size of tracked objects, prediction of object trajectories over the planning horizon); and stop points (e.g., stopping at an intersection if the light is red, or there is a stop sign, etc.)); 	iteratively, until a predetermined converged condition is satisfied (see at least paragraph 0083; wherein process is repeated (e.g., up to 3 times) to allow for convergence), 		performing a first quadratic programming (QP) optimization on the target function based on a first trajectory while fixing a first set of variables of the target function (see at least paragraph 0064; wherein the lateral pre-planner module 304, costs 354 to be optimized for the convex quadratic cost function 342 can include smoothness (e.g., minimizing lateral jerk, etc.) with 50 points being used for lateral and discretized at 0.5-2.5 m based on speed (25 m-150 m). Other costs 354 can include desired lateral placement in a lane), and 		performing a second QP optimization on the target function based on a result of the first QP optimization while fixing a second set of variables of the target function (see at least paragraphs 0069-0071; wherein costs 364 for the longitudinal pre-planner module 306. The costs 364 for the convex quadratic cost function 358 to optimize can include: smoothness and consistency of the trajectories; velocity and distance tracking; balancing comfort and reasonable forward acceleration profiles; smooth following of vehicles; smooth slowdowns for turns; etc.…Constraints 362 for the quadratic cost function 358 can include: speed limits, such as: satisfaction of lateral acceleration, steering wheel velocity, and steering wheel acceleration constraints based on lateral path; "road narrowing slowdown" based on the amount the CTE band (e.g., acceptable operating area) is reduced by obstacles); and 	generating a second trajectory based on results of the first and the second QP optimizations to control the ADV autonomously according to the second trajectory (see at least paragraph 0089; wherein Solutions from the longitudinal and lateral re-entry planner modules 712 and 716 are then combined together to generate a local plan at 720, which serves as the reference for low level controls system 108. The local plan can contain time, position (x, y), velocity, acceleration, heading, curvature and derivative of curvature). 	As per claims 4, 11, and 18, Chu discloses wherein the second set of variables includes variables for control of the ADV and trajectory (see at least paragraph 0069; wherein the costs 364 for the convex quadratic cost function 358 to optimize can include: smoothness and consistency of the trajectories; velocity and distance tracking; balancing comfort and reasonable forward acceleration profiles; smooth following of vehicles; smooth slowdowns for turns; etc).  	As per claims 5, 12, and 19, Chu discloses wherein the target function includes a quadratic cost function for the first QP optimization and the second QP optimization (see at least paragraph 0062; wherein optimization includes, for example, using convex quadratic cost functions 342 and 358).  	As per claim 8, Chu discloses a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations (see at least paragraph 0034; wherein the controller 34 includes at least one processor 44 and a computer-readable storage device or media 46), the operations comprising: 	determining a target function for an open space model based on one or more obstacles and map information within a proximity of an autonomous driving vehicle (ADV) (see at least paragraph 0068; wherein evaluating the quadratic cost function 342 for the lateral pre-planner module 304. The planning system 102 provides input data to the lateral pre-planner module 304. The input data can include road boundaries from a map, such as dotted-line boundary information and solid-line boundary information as well. In evaluating the quadratic cost function 342, a dotted-line boundary can be violated more if needed. Other inputs into the model can include: center line (from a map, including metadata about lane), speed limits, school zones/speed bumps/road grade; perception information (e.g., location/size of tracked objects, prediction of object trajectories over the planning horizon); and stop points (e.g., stopping at an intersection if the light is red, or there is a stop sign, etc.)); 	iteratively, until a predetermined converged condition is satisfied (see at least paragraph 0083; wherein process is repeated (e.g., up to 3 times) to allow for convergence), 		performing a first quadratic programming (QP) optimization on the target function based on a first trajectory while fixing a first set of variables of the target function (see at least paragraph 0064; wherein the lateral pre-planner module 304, costs 354 to be optimized for the convex quadratic cost function 342 can include smoothness (e.g., minimizing lateral jerk, etc.) with 50 points being used for lateral and discretized at 0.5-2.5 m based on speed (25 m-150 m). Other costs 354 can include desired lateral placement in a lane), and 		performing a second QP optimization on the target function based on a result of the first QP optimization while fixing a second set of variables of the target function (see at least paragraphs 0069-0071; wherein costs 364 for the longitudinal pre-planner module 306. The costs 364 for the convex quadratic cost function 358 to optimize can include: smoothness and consistency of the trajectories; velocity and distance tracking; balancing comfort and reasonable forward acceleration profiles; smooth following of vehicles; smooth slowdowns for turns; etc.…Constraints 362 for the quadratic cost function 358 can include: speed limits, such as: satisfaction of lateral acceleration, steering wheel velocity, and steering wheel acceleration constraints based on lateral path; "road narrowing slowdown" based on the amount the CTE band (e.g., acceptable operating area) is reduced by obstacles); and  Atty. Docket No.: 209922.0350.4 (P310) 38	generating a second trajectory based on results of the first and the second QP optimizations to control the ADV autonomously according to the second trajectory (see at least paragraph 0089; wherein Solutions from the longitudinal and lateral re-entry planner modules 712 and 716 are then combined together to generate a local plan at 720, which serves as the reference for low level controls system 108. The local plan can contain time, position (x, y), velocity, acceleration, heading, curvature and derivative of curvature). 	As per claim 15, Chu discloses a data processing system, comprising: 	a processor (see at least paragraph 0034; wherein the controller 34 includes at least one processor 44 and a computer-readable storage device or media 46); and  Atty. Docket No.: 209922.0350.4 (P310) 39	a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (see at least paragraph 0034; wherein the controller 34 includes at least one processor 44 and a computer-readable storage device or media 46), the operations including 		determining a target function for an open space model based on one or more obstacles and map information within a proximity of an autonomous driving vehicle (ADV) (see at least paragraph 0068; wherein evaluating the quadratic cost function 342 for the lateral pre-planner module 304. The planning system 102 provides input data to the lateral pre-planner module 304. The input data can include road boundaries from a map, such as dotted-line boundary information and solid-line boundary information as well. In evaluating the quadratic cost function 342, a dotted-line boundary can be violated more if needed. Other inputs into the model can include: center line (from a map, including metadata about lane), speed limits, school zones/speed bumps/road grade; perception information (e.g., location/size of tracked objects, prediction of object trajectories over the planning horizon); and stop points (e.g., stopping at an intersection if the light is red, or there is a stop sign, etc.)), 		iteratively, until a predetermined converged condition is satisfied (see at least paragraph 0083; wherein process is repeated (e.g., up to 3 times) to allow for convergence), 			performing a first quadratic programming (QP) optimization on the target function based on a first trajectory while fixing a first set of variables of the target function (see at least paragraph 0064; wherein the lateral pre-planner module 304, costs 354 to be optimized for the convex quadratic cost function 342 can include smoothness (e.g., minimizing lateral jerk, etc.) with 50 points being used for lateral and discretized at 0.5-2.5 m based on speed (25 m-150 m). Other costs 354 can include desired lateral placement in a lane), and 			performing a second QP optimization on the target function based on a result of the first QP optimization while fixing a second set of variables of the target function (see at least paragraphs 0069-0071; wherein costs 364 for the longitudinal pre-planner module 306. The costs 364 for the convex quadratic cost function 358 to optimize can include: smoothness and consistency of the trajectories; velocity and distance tracking; balancing comfort and reasonable forward acceleration profiles; smooth following of vehicles; smooth slowdowns for turns; etc.…Constraints 362 for the quadratic cost function 358 can include: speed limits, such as: satisfaction of lateral acceleration, steering wheel velocity, and steering wheel acceleration constraints based on lateral path; "road narrowing slowdown" based on the amount the CTE band (e.g., acceptable operating area) is reduced by obstacles), and 		generating a second trajectory based on results of the first and the second QP optimizations to control the ADV autonomously according to the second trajectory (see at least paragraph 0089; wherein Solutions from the longitudinal and lateral re-entry planner modules 712 and 716 are then combined together to generate a local plan at 720, which serves as the reference for low level controls system 108. The local plan can contain time, position (x, y), velocity, acceleration, heading, curvature and derivative of curvature).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chu et al. (USPGPub 2018/0164827) in view of Loghmani (USPGPub 2019/0251169).	As per claims 2, 9, and 16, Chu does not explicitly mention further comprising applying a hybrid A-star (A*) search algorithm to the open space model to generate the first trajectory.	However Loghmani does disclose:	further comprising applying a hybrid A-star (A*) search algorithm to the open space model to generate the first trajectory (see at least paragraph 0115; wherein the goal-based planning can be done by a plurality of planning techniques including but not limited to finding a product with most satisfied parameters, or a variations of extended Partially Observable Markov Decision Process, or Bayesian inferencing, or shortest path by A*, or beam search or a hybrid of such methods).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Loghmani with the teachings as in Chu. The motivation for doing so would have been to provide a faster and shorter path, see Loghmani paragraph 0115.


Claims 3, 10, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chu et al. (USPGPub 2018/0164827) in view of Hayama (USPGPub 2020/0023841).	As per claims 3, 10, and 17, Chu does not explicitly mention wherein the first set of variables includes dual variables that are used to calculate a distance between each of the one or more obstacles and the ADV.	However Hayama does disclose:	wherein the first set of variables includes dual variables that are used to calculate a distance between each of the one or more obstacles and the ADV (see at least paragraph 0115; wherein the traveling obstruction determination part 102A calculates a distance obtained by adding a distance from the self-driving vehicle 1A to the object on the right side of the self-driving vehicle 1A to a distance from the self-driving vehicle 1A to the object on the left side of the self-driving vehicle 1A as a width of a road).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Hayama with the teachings as in Chu. The motivation for doing so would have been to provide a faster detection of other objects without wasting time and providing other objects anything, see Hayama paragraph 0004.


Claims 6-7, 13-14, and 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chu et al. (USPGPub 2018/0164827) in view of Braunstein et al. (USPGPub 2017/0008521).	As per claims 6, 13, and 20, Chu does not explicitly mention wherein the open space model is to generate a trajectory for the ADV without following a reference line or traffic lines.	However Braunstein does disclose:	wherein the open space model is to generate a trajectory for the ADV without following a reference line or traffic lines (see at least paragraph 0835; wherein processing unit 110 may determine a navigational path for vehicle 200 through free space region 6402. In some embodiments, the navigational path may be a path through the center of free space region 6402).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Braunstein with the teachings as in Chu. The motivation for doing so would have been to provide a safety model to define a context in which system 100 may execute autonomous control of vehicle 200 in a safe manner, see Braunstein paragraph 0344.	As per claims 7, 14, and 21, Chu does not explicitly mention wherein the open space model includes a vehicle dynamic model for the ADV.	However Braunstein does disclose:	wherein the open space model includes a vehicle dynamic model for the ADV (see at least paragraph 0835; wherein processing unit 110 may determine a navigational path for vehicle 200 through free space region 6402. In some embodiments, the navigational path may be a path through the center of free space region 6402. In other embodiments, the navigational path may be a path that is a predetermined distance away from one of first and second free space boundaries 6404, 6406. The predetermined distance may be a fixed distance, or alternatively, the predetermined distance may be determined based on, for example, one or more of the following : speed of vehicle 200, width of free space region 6402, and number of obstacles within free space region 6402. Alternatively, the navigational path may be, for example, a path that uses the minimum number of navigational responses or the shorted path).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Braunstein with the teachings as in Chu. The motivation for doing so would have been to provide a safety model to define a context in which system 100 may execute autonomous control of vehicle 200 in a safe manner, see Braunstein paragraph 0344.
Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	US 9,731,755 - Providing a mathematical model of vehicle dynamics that includes a state variable, a steering control variable and a future road disturbance factor that defines the upcoming road curvature, banks and slopes of the roadway. The method determines an optimal steering control signal that includes a feedback portion and a feed-forward portion, where the feed-forward portion includes the road disturbance factor. The method determines a state variable and a control variable for the current roadway curvature, bank and slope for stationary motion of the vehicle for constant speed, yaw rate and lateral velocity. The method then introduces a new state variable and control variable for dynamic vehicle motion for variable speed, yaw rate and lateral velocity that is a difference between the state and control variables for predicted future times and the steady state variables.	US 10,118,610 - Providing a controller in a host vehicle includes a processor and a memory storing processor-executable instructions. The processor is programmed to calculate an error bound for confidence intervals of a predicted position at a future time of a target vehicle relative laterally to a current position and orientation of the host vehicle at a current time based on a current position and velocity of the target vehicle and the future time.	US 9,174,672 - Providing a method for calculating a virtual target path around a target object that includes providing scan points identifying detected objects and separating the scan points into target object scan points and other object scan points. The method identifies a closest scan point from the target object scan points and identifies a path point that is a predetermined safe distance from the closest scan point. The method determines a straight target line adjacent to the target object that goes through the path point, and determines a distance between the target line and each of the other objects and determines whether all of the distances are greater than a predetermined threshold distance. The method identifies curve points for each other object whose distance is less than the predetermined threshold distance, and identifies a curve path that connects the curve points to be the virtual target path using a quadratic polynomial function.
	USPGPub 2018/0129203 - Providing controlling a vehicle. In one embodiment, a method includes receiving vehicle and object environment data. A search graph is generated based upon the received data. The search graph contains a grid of points for locating objects and is used to determine a desired trajectory for the vehicle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662